—Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about February 7, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it adjudicated appellant a juvenile delinquent and placed him on probation. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The seriousness of the offense as well as appellant’s unsatisfac*570tory academic, attendance and disciplinary record at school warranted a 12-month period of supervision.
Concur—Tom, J.R, Sweeny, Saxe, Román and Feinman, JJ.